Citation Nr: 9904295	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his treating physician


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to July 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1996 from the San Juan, Puerto 
Rico, Regional Office (RO).  

In the November 1996 decision, the RO denied the veteran's 
claim based on a de novo review of the record.  A review of 
the evidence shows that service connection for a psychiatric 
disorder was previously denied by the RO in October 1970, 
December 1972, and July 1993.  The veteran did not appeal 
these decisions.  Accordingly, the issue is as stated on the 
title page of this decision.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by 
the RO in July 1993.  The appellant did not appeal that 
decision.

2.  The evidence received since the July 1993 rating decision 
includes an opinion from a private psychiatrist, which tends 
to show that a psychiatric disorder was incurred in service. 


CONCLUSION OF LAW

The evidence submitted since the unappealed July 1993 rating 
decision, which denied service connection for a nervous 
disorder, is new and material and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §  3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty or which is proximately 
due to or the result of a service connected disease or 
injury. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1998).

The veteran contends, in essence, that he incurred 
schizophrenia while in service and therefore that he is 
entitled to service connection for this disorder.  He further 
alleges that he has submitted new and material evidence in 
order to reopen this claim.

The evidence of record at the time of the July 1993 decision 
by the RO, which determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder, may be briefly 
summarized.  The veteran's service medical records (SMR's) 
have been associated with the claims folder.  The January 
1970 entrance examination clinically evaluated the veteran's 
psychiatric condition as normal.  The veteran denied any 
history of nervous problems.  A June 1970 physical 
examination report indicates that the veteran's psychiatric 
condition was clinically evaluated as abnormal.   It was 
reported that the veteran had an unstable personality chronic 
and severe manifested by hysterical outbursts and poor stress 
tolerance.  The veteran completed a report of medical history 
in June 1970 in which he indicates that he was "doing quite 
well, except for my nerves."  He gave a history of having or 
having had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory, or 
amnesia, and nervous trouble.  

The veteran he filed a claim for entitlement to service 
connection for a nervous disorder in July 1970.  A rating 
decision of October 1970, the RO denied the veteran's claim.  
The RO held that the veteran's inservice diagnosis of an 
emotionally unstable personality manifested by hysterical 
outbursts was a constitutional or developmental abnormality 
and was therefore not a disability under the law.  The 
veteran did not file an appeal as to this decision.

A discharge summary from the VA Medical Center in San Juan 
demonstrates that the veteran was admitted for 
hospitalization from May 1972 to July 1972.  The diagnosis 
upon discharge was schizophrenia, undifferentiated type.  A 
December 1972 decision by the RO denied entitlement to 
service connection for the veteran's nervous disorder.  The 
veteran did not file an appeal from this decision.  

The veteran was provided with a VA psychiatric examination in 
November 1991.  The report of this examination indicates that 
the veteran responded coherently and relevantly but suddenly 
became rather high, explosive and that he opened his eyes 
widely, which suggested that he becomes quite delusional very 
easily.  The veteran tolerated very little, and seemed to 
hallucinate frequently in the auditory field.  The veteran 
was considered to have a persecutory delusion system, which 
was quite well systemized.  The diagnosis was schizophrenia, 
paranoid type, active.

A private psychiatric evaluation of April 1993 has also been 
associated with the claims folder.  The evaluation report 
demonstrates that the veteran has a severe degree of 
impairment at the emotional level of functioning, which 
impairs severely his functional capacity.  The veteran was 
diagnosed as paranoid schizophrenic, chronic, with a poor 
prognosis.

The veteran's claim to reopen the issue of entitlement to 
service connection for a nervous disorder was denied in July 
1993.  The RO held at that time that the veteran had failed 
to submit new and material evidence as to this issue.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not perfect an appeal as to this decision.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  The Court has summarized the law 
on the first step of the "reopening" process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

The unappealed July 1993 rating decision is the last final 
decision as to this issue, and therefore the Board must 
examine the evidence which has been submitted since that 
time.  The evidence received since the July 1993 rating 
decision includes numerous lay statements in support of the 
veteran's claim, and personal testimony at a hearing at the 
RO.  The veteran and his treating psychiatrist provided 
testimony at a personal hearing at the RO in July 1995.  The 
transcript of this hearing demonstrates that the veteran's 
psychiatrist testified that he had reviewed the veteran's 
medical history and that in his opinion the inservice 
diagnosis of emotional unstable personality was incorrect.  
The psychiatrist specifically testified that the veteran's 
correct diagnosis was paranoid schizophrenia and that this 
disorder had its onset during the veteran's period of active 
duty service.

Additional SMR's have also been associated with the claims 
folder since the July 1993 rating decision.  The SMR's 
indicate that the veteran was hospitalized for 3 days in May 
1970 with an admission diagnosis of probable psychotic 
reaction.  The discharge diagnosis was emotionally unstable 
personality, severe, manifested by hysterical outbursts and 
poor stress tolerance. 

The veteran's claim for entitlement to service connection for 
schizophrenia was denied in November 1996.  He has perfected 
the present appeal as to this decision.  

To summarize, the evidence submitted since the July 1993 
decision by the RO includes additional SMR's which include a 
diagnosis of schizophrenia, pertinent hospital records which 
were not previously on file and the medical opinion from the 
veteran's psychiatrist that he suffers from schizophrenia and 
that this disorder had its onset during the veteran's period 
of active duty service.  

The Board finds this evidence is probative as to the issue at 
hand and tends to show that the veteran had schizophrenia 
which was incurred during his period of active duty service.  
Accordingly, it is the Board's judgment that the evidence 
received since the July 1993 RO decision is new and material 
and the veteran's claim has been reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a psychiatric 
disorder.  Accordingly, the current decision must be based on 
a review the entire evidentiary record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this regard, the SMR's demonstrate that the veteran was 
hospitalized for 3 days in May 1970 for psychiatric problem 
with a tentative diagnosis of a probable psychotic reaction.  
The discharge diagnosis was an emotionally unstable 
personality, severe, manifested by hysterical outbursts and 
poor stress tolerance.  A diagnosis of schizophrenia, 
undifferentiated type was made during there veteran's 
hospitalization at a VA facility beginning in May 1972, 
within two years following service.  The current medical 
records confirm the presence of schizophrenia.  During the 
veteran's hearing at the RO, his treating psychiatrist 
indicated that the schizophrenia had its inception during 
service.

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED to the RO for the following development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric disorder 
since service, to include all current 
treatment records.  The RO should then 
obtain all records which are not on file.  
It is requested that RO notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

2.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the etiology, nature and severity of any 
psychiatric illness.  All testing deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  Following the examination 
and in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that any 
psychiatric disorder diagnosed is related 
to the inservice psychiatric complaints.  
The examiner's attention is directed to 
the testimony given by the veteran's 
psychiatrist during the personal hearing 
at the RO.  A complete rational for any 
opinion expressed should be included in 
the examination report. 

3.  When the requested development is 
fully completed, the RO should re-
adjudicate the veteran's claim for 
service connection for a psychiatric 
disorder on a de novo basis.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

